Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Park (U.S. Pub. No. 2008/0042946) discloses a display device (Park, display apparatus, Figure 5) comprising:
a panel (Park, light-emitting display panel 100, Figure 5) comprising a pixel array (Park, the light-emitting display panel 100… includes a plurality of unit pixels P, ¶ [0071]) and a latch part (Park, latch part 253 and output buffer part 257, Figure 6);
a data driver (Park, source driver 250, Figure 5) for outputting analog video data signals to the panel (Park, the source driver 250 sequentially outputs data signals provided from the line memory 240 to the data lines DL1, .  . . , DLm during one horizontal ("1H") period. Figure 5, ¶ [0078]); 
Park continues to teach the latch pars 253 and output buffer part 257 which output signals to the source lines (Park, The latch part 253 sequentially latches the red, green, blue and white data signals in correspondence with the data signals read out from the line memory 240 and sequentially loads the red, green, blue and white data signals in response to the driving control signal applied by the controller 210. Figure 6, ¶ [0084]) (Park, the latch part 253 latches the red data signal during the first period of the  (Park, The output buffer part 257 includes m-number of output buffers B1, ..., Bm.  The output buffer part 257 stores the red data voltage d1, …, dm outputted by the digital-analog converting part 255, and outputs the stored red data voltage d1, ..., dm to the source lines DL1, ..., DLm. Figure 6, ¶ [0088]).
Park does not expressly disclose
a data driver outputting analog video data signals to the panel;
 wherein the data driver comprises a plurality of data drive ICs sequentially outputting analog the video data signals during on horizontal period, 
wherein the latch part is disposed on the panel, comprises a plurality of latch blocks each including a sampling latch and a hold latch, receives analog the video data signals from the data driver and outputs the received analog video data signals to the pixel array,
wherein one data driver IC is connected to N latch blocks (N is natural number of 2 or more), and sequentially outputs 1/N analog video data signals during each 1/N horizontal period of the one horizontal period to the N latch blocks, and
wherein each of N latch blocks sequentially receives the 1/N analog video data signals during different 1/N horizontal period of the one horizontal period.
Nam (U.S. Pub. No. 2016/0365058) teaches a display device wherein the data driver (Nam, data driver 120, Figure 1) comprises a plurality of data drive ICs (Nam, data driver 120 includes a plurality of data driving integrates circuits (“ICs”) 121, Figure  sequentially outputting the analog video data signals during on horizontal period (Nam, The data driving ICs 121 sample the digital image data signal RGB in response to the data driving control signal DDC, latch the sampled image data signal corresponding to one horizontal line every horizontal period and supply the latched image data signal to the data lines DL1 to DLm. Figures 1 and 2, ¶ [0052]), and
wherein the latch part is disposed on the panel and comprises a plurality of latch blocks each including a sampling latch and a hold latch, receives the analog video data signals from the data driver and outputs the received analog video data signals to the pixel array (Nam, The data driver 120 includes a plurality of data driving integrated circuits ("ICs") 121.  The data driving ICs 121 receive a digital image data signal RGB and a data driving control signal DDC from the T-CON 150.  The data driving ICs 121 sample the digital image data signal RGB in response to the data driving control signal DDC, latch the sampled image data signal corresponding to one horizontal line every horizontal period and supply the latched image data signal to the data lines DL1 to DLm. Figures 1 and 2, ¶ [0052]). The latch of 
The combination of Park and Nam teaches the source driver with multiple data driving ICs each having a latch part and output buffer part for the image data signal which then provides the image data signal onto the data lines.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s source driving to include Nam’s data driving because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Park’s source driving and Nam’s data driving perform the same general and predictable 
Thus, Park, as modified by Nam, teaches the plurality of data driving ICs which provide the image data signal to the data lines following a latch during a horizontal period.
The cited prior art does not expressly teach a data driver outputting analog video data signals to the panel;
wherein one data driver IC is connected to N latch blocks (N is natural number of 2 or more), and sequentially outputs 1/N analog video data signals during each 1/N horizontal period of the one horizontal period to the N latch blocks, and
wherein each of N latch blocks sequentially receives the 1/N analog video data signals during different 1/N horizontal period of the one horizontal period.
As shown in figure 6 of Park, a digital-to-analog (DAC) converter follows the latch part. Thus, the signal provided to the latch part is a digital signal and is not an analog video data signal as claimed.  In addition, Park and Nam, do not teach the latch blocks and driving periods as claimed.  No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-7, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 9, Park (U.S. Pub. No. 2008/0042946) discloses a method of driving a display device (Park, display apparatus, Figure 5), the method comprising:
outputting digital video data from a timing controller (Park, data converter 220, line memory 240, and controller 210, Figure 5) to a plurality of data drive ICs included in a data driver (Park, The line memory 240 stores the data signal 221 of four colors having red, green, blue and white provided from the data converter 220 by a horizontal line unit.  The line memory 240 sequentially outputs a red data signal, a green data signal, a blue data signal and a white data signal from the stored data signal 221 of the horizontal line on the basis of the driving control signal from the controller 210. Figures 5 and 6, ¶ [0076]) (Park, The controller 210 sequentially reads out the red data signal, the green data signal, the blue data signal and the white data signal on the basis of the output clock signal clk_o and inputs the red data signal, the green data signal, the blue data signal and the white data signal to the source driver 250 S_INPUT. Figure 7, ¶ [0094]);
converting the received digital video data to analog video data signals (Park, The digital-analog converting part 255 includes m-number of digital-analog converters DAC1, ..., DACm.  The digital-analog converting part 255 converts the red data signal D1, ..., Dm into an analog typed red data voltage d1, ..., dm and outputs the 
receiving and storing the analog video data signals and outputting the analog video data signals to a pixel array of a display panel by a latch part (Park, latch part 253 and output buffer part 257, Figure 6) disposed on the display panel (Park, The latch part 253 sequentially latches the red, green, blue and white data signals in correspondence with the data signals read out from the line memory 240 and sequentially loads the red, green, blue and white data signals in response to the driving control signal applied by the controller 210. Figure 6, ¶ [0084]) (Park, the latch part 253 latches the red data signal during the first period of the 1 H period and outputs the red data signal D1, ..., Dm in response to a load signal TP applied by the controller 210, wherein "m" is a natural number. Figure 6, ¶ [0085]) (Park, The output buffer part 257 includes m-number of output buffers B1, ..., Bm.  The output buffer part 257 stores the red data voltage d1, …, dm outputted by the digital-analog converting part 255, and outputs the stored red data voltage d1, ..., dm to the source lines DL1, ..., DLm. Figure 6, ¶ [0088]) 
Park does not expressly teach
a plurality of data drive ICs included in a data driver,
sequentially outputting the analog video data signals during one horizontal period by each of the plurality of data drive ICs,
and comprising a plurality of latch blocks each including a sampling latch and a hold latch, 
wherein one data driver IC is connected to N latch blocks (N is a natural number of 2 or more),
wherein sequentially outputting the analog video data signals during the one horizontal period by each of the plurality of data drive ICs comprises:
sequentially outputting 1/N analog video data signals during each 1/N horizontal period of the one horizontal period to the N latch blocks, and
wherein receiving and storing of the analog video data signals and outputting the analog video data signals to the pixel array by the latch part comprises:
sequentially receiving the 1/N analog video data signals during different 1/N horizontal period of the one horizontal period by each of the N latch blocks.
Nam (U.S. Pub. No. 2016/0365058) teaches a display device a plurality of data drive ICs (Nam, data driver 120 includes a plurality of data driving integrates circuits (“ICs”) 121, Figure 2, ¶ [0052]) included in a data driver (Nam, data driver 120, Figure 1),
sequentially outputting the analog video data signals during one horizontal period by each of the plurality of data drive ICs (Nam, The data driving ICs 121 sample the digital image data signal RGB in response to the data driving control signal DDC, latch the sampled image data signal corresponding to one horizontal line every horizontal period and supply the latched image data signal to the data lines DL1 to DLm. Figures 1 and 2, ¶ [0052]),
and comprising a plurality of latch blocks each including a sampling latch and a hold latch, (Nam, The data driver 120 includes a plurality of data driving . The combination of Park and Nam teaches the source driver with multiple data driving ICs each having a latch part and output buffer part for the image data signal which then provides the image data signal onto the data lines.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s source driving to include Nam’s data driving because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Park’s source driving and Nam’s data driving perform the same general and predictable function, the predictable function being driving the source lines of a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Park’s source driving by replacing it with Nam’s data driving. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

The cited prior art does not expressly teach wherein one data driver IC is connected to N latch blocks (N is a natural number of 2 or more),
wherein sequentially outputting the analog video data signals during the one horizontal period by each of the plurality of data drive ICs comprises:
sequentially outputting 1/N analog video data signals during each 1/N horizontal period of the one horizontal period to the N latch blocks, and
wherein receiving and storing of the analog video data signals and outputting the analog video data signals to the pixel array by the latch part comprises:
sequentially receiving the 1/N analog video data signals during different 1/N horizontal period of the one horizontal period by each of the N latch blocks.
As shown in figure 6 of Park, a digital-to-analog (DAC) converter follows the latch part. Thus, the signal provided to the latch part is a digital signal and is not an analog video data signal as claimed.  In addition, Park and Nam, do not teach the latch blocks and driving periods as claimed.  No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 10 and 12, these claims are allowable as they depend upon allowable independent claim 9.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691